DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, and 8-10 are allowed.
	Please see pages 5-6 of the Non-Final Rejection concerning reasons for allowance of these claims.

Claim Objections
Claim 11 is objected to because of the following informalities:  please verify whether the liquid ejecting portions are intended to include one drive element (“a drive element”) or multiple drive elements (“drive elements”).  The currently amended claim contains the phrase “including a drive elements,” which makes the scope unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chikamoto et al. (US 2007/0229596 A1) in view of Nodsu (US 2013/0194335 A1).
Regarding claim 11 (as best understood):
	Chikamoto et al. disclose a liquid ejecting head comprising:
	a first liquid ejecting portion (an actuator unit 21) including first drive elements (Fig. 11A actuators) and configured to eject a liquid by driving the first drive elements (paragraph 32);
a second liquid ejecting portion (another actuator unit 21) including second drive elements (Fig. 11A actuators) and configured to eject the liquid by driving the second drive elements (paragraph 32);
a first supply flow path (of reservoir unit 3) configured to supply the liquid to the first liquid ejecting portion and the second liquid ejecting portion (paragraph 39 & Fig. 4);
a wiring substrate (circuit board 4);
a first coupling portion (FPC 6 + driver IC 7) for electrically coupling the first liquid ejecting portion to the wiring substrate (Fig. 2); and
	a second coupling portion (FPC 6 + driver IC 7) for electrically coupling the second liquid ejecting portion to the wiring substrate (Fig. 2),
	wherein the first supply flow path includes:
a common portion (at least through hole 81) to which the liquid is supplied (Figs. 4-5);
a first branch portion (sub-passages 83 + through holes 88 + ink supply holes 101 for the on actuator unit 21) that communicates with the common portion at a communication position (at 81), and that supplies the liquid from the common portion to the first liquid ejecting portion (paragraph 61 & Figs. 5, 8); and

Chikamoto et al. do not expressly disclose a temperature detection element disposed at a vicinity of the communication portion.
However, Nodsu discloses a liquid ejecting head that is able to detect a change in temperature of the ink (paragraph 43) by utilizing a temperature detection element (temperature sensor 51) for measuring a temperature of the liquid (paragraph 43 & Fig. 2),
wherein the temperature detection element is disposed at a vicinity of a communication portion (in a vicinity of the ink supply hole 26: Fig. 2).
Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Chikamoto et al.’s liquid ejecting head to include a temperature detection element, such as taught by Nodsu.
Regarding claim 19:
	Chikamoto et al.’s modified liquid ejecting head comprises all the limitations of claim 11, and Chikamoto et al. also disclose that the head is comprised in a liquid ejecting apparatus (“inkjet printer”: paragraph 30) that also comprises an ejecting controller (at least driver IC) controlling ejecting of the liquid by the liquid ejecting head (paragraph 33).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US 2019/0092003 A1) in view of Anderson (US 5489930).
Regarding claim 20:
	Mizuno discloses a liquid ejecting head comprising:
	a first liquid ejecting portion (a drive unit 40 of right-side nozzle array) configured to eject a liquid (Figs. 2-3); and

	a first supply flow path (supply passage 81) configured to supply the liquid to the first liquid ejecting portion and the second liquid ejecting portion (Fig. 3);
	a temperature detection element (temperature sensor 80) for measuring a temperature of the liquid (paragraph 60);
	wherein the first supply flow path includes:
		a common portion (at least one of supply passage 81 and supply-side connection passage 70) to which the liquid is supplied (paragraph 56 & Fig. 3);
		a first branch portion (left-side manifold 38) that communicates with the common portion at a communication position (Fig. 3), and that supplies the liquid from the common portion to the first liquid ejecting portion (paragraph 50 & Fig. 3); and
		a second branch portion (right-side manifold 38) that communicates with the common portion at the communication portion (Fig. 3), and that supplies the liquid from the common portion to the second liquid ejecting portion (paragraph 50 & Fig. 3),
	wherein the temperature detection element is disposed at a vicinity of the communication portion (paragraph 60 & Fig. 2).
	Mizuno does not expressly disclose filter portions.
	However, Anderson discloses a liquid ejecting head that prevents clogging of passages using conventional construction techniques (col. 2, lines 58-62), the liquid ejecting head comprising:
a first filter portion including a first filter (filter 12 in manifold 54 for a nozzle row: Figs. 1B, 6-7); and
a second filter portion including a second filter (filter 12 in manifold 54 for another nozzle row: Figs. 1B, 6-7),

wherein a communication position (ink inlet 58) is located in an upstream region of the first and second filter portions (Figs. 1B-2).
Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include filter portions, such as those taught by Anderson, into Mizuno’s liquid ejecting head.  In doing so, the temperature detection element is naturally located in the upstream region of the first and second filter portions.	
Regarding claim 21:
	Mizuno’s modified liquid ejecting head comprises all the limitations of claim 20, and Mizuno also disclose that the liquid ejecting head is comprised in a liquid ejecting apparatus (Fig. 1), the apparatus also comprising an ejecting controller (controller 15) controlling ejecting of the liquid by the liquid ejecting head (paragraph 30).

Allowable Subject Matter
Claims 1, 3-6, and 8-10 are allowed.
	Please see the both Applicant’s recent remarks and the most recent Non-Final Office Action concerning reasons for allowance of these claims.
Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-18 contain appear allowable subject matter since the prior art of record does not disclose or make obvious a liquid ejecting head comprising a temperature detection element that is “provided on the wiring substrate.”  It is this limitation, in combination with other features and limitations of claim 12, that indicates allowable subject matter over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853